Exhibit 10.7

SECOND LEASE MODIFICATION AGREEMENT

AGREEMENT made as of January 1, 1977 between 60 EAST 42ND ST. ASSOCIATES, a
co-partnership having its office at 60 East 42nd Street, New York, New York
(hereinafter called “Landlord”) and LINCOLN BUILDING ASSOCIATES, a
co-partnership, having its office at 60 East 42nd Street, New York, New York
(hereinafter called “Tenant”).

W I T N E S S E T H:

WHEREAS, the parties entered into an agreement of lease dated October 1, 1958,
whereby Landlord leased to Tenant, and Tenant hired that certain parcel of real
property, with the buildings and improvements thereon, known as and by the
street numbers 60 East 42nd Street and 301 Madison Avenue, New York, New York,
together with the fixtures, chattels and articles of personal property used in
connection with said premises; and

WHEREAS, the lease was modified by agreement, dated January 1, 1964 (which
lease, as so modified, is hereinafter called the “Lease”); and

WHEREAS, Landlord and Tenant wish to further modify the Lease.

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties agree that the Lease shall be and is hereby modified in
the manner hereinafter set forth:

1. Paragraphs 2(A) and 2(B) of the Lease shall be deemed deleted in its entirety
and the following substituted in its place and stead:

“2. (A)(i) For the period January 1, 1977 through September 30, 1977, Tenant
covenants to pay, in equal monthly installments of $155,433.33 each, in advance,
on the first day of each month during said term of fixed rent aggregating ONE
MILLION THREE HUNDRED NINETY EIGHT THOUSAND EIGHT HUNDRED NINETY NINE AND 97/100
DOLLARS ($1,398,899.97).



--------------------------------------------------------------------------------

(ii) Commencing October 1, 1977, Tenant covenants to pay, in equal monthly
installments of $97,100.00 each, in advance, on the first day of each month
during the term of this Lease, and any renewal term of this Lease, a basic rent
(hereinafter called “Basic Rent”) at an annual rate of ONE MILLION ONE HUNDRED
SIXTY-FIVE THOUSAND TWO HUNDRED DOLLARS ($1,165,200.00).

(B) Tenant shall keep its records on the basis of a fiscal year commencing
October 1, and ending September 30th. Within sixty (60) days after the end of
each fiscal year, Tenant shall deliver to Landlord a written statement of the
operation of the demised premises during the preceding fiscal year, prepared by
an independent certified public accountant, which shall include the net
operating income of Tenant (as such term is defined in Paragraph 2(F) hereof)
for such preceding year derived from the actual operation of the demised
premises whether or not Tenant is the operator. At the time such report is
delivered, such net operating income, if any, for the preceding fiscal year,
after deduction of the Basic Rent, shall be distributed as follows:

(i) For the fiscal year ended September 30, 1977, Tenant shall pay to Landlord
(x) an amount equal to the lesser of TWO HUNDRED SIXTY FIVE THOUSAND THREE
HUNDRED FIFTY AND 03/100 DOLLARS ($265,350.03) or the net operating income of
Tenant during such preceding fiscal year, and (y) 50% of any remaining balance
of net operating income for such year.

(ii) For the fiscal year ended September 30, 1978 and each fiscal year
thereafter Tenant shall pay to Landlord (xx) an amount equal to the lesser of
ONE MILLION FIFTY THREE THOUSAND EIGHT HUNDRED DOLLARS ($1,053,800.00) or the
net operating income of Tenant during such preceding fiscal year, (which amount
is hereinafter called “Additional Rent”), except that there shall be deducted
from the amount due to Landlord hereunder all advances paid during any preceding
fiscal year on account of Additional Rent pursuant to the provisions of
Subdivision (E) of this Paragraph 2; and (yy) 50% of any remaining balance of
net operating income for such year (which payment to Landlord is hereinafter
called “Further Additional Rent”).

 

-2-



--------------------------------------------------------------------------------

Landlord and Tenant agree that the first statement of the operation of the
demised premises delivered pursuant to Paragraph 2(B) hereof shall cover the
period October 1, 1976 through September 30, 1977. In the event that the term of
this lease shall end on a date other than September 30th, Landlord and Tenant
agree that Additional Rent for the fiscal year in which the term ends shall be
in an amount equal to the lesser of (i) TWO THOUSAND EIGHT HUNDRED EIGHTY SEVEN
AND 12/100 DOLLARS ($2,887.12) multiplied by the number of days in such fiscal
year, or (ii) the net operating profit of Tenant during such fiscal year, less
all advances paid during such period on account of Additional Rent.

Landlord and Tenant agree that Tenant shall have no obligation to make any
payment of Additional Rent or Further Additional Rent, unless and until Tenant
shall first have recouped Tenant’s cumulative operating loss, if any, accruing
from and after September 30, 1977. For the purposes of this Lease, Tenant’s
cumulative operating loss shall include unrecouped advances paid by Tenant
during any preceding fiscal year commencing October 1, 1977 or thereafter on
account of Additional Rent pursuant to the provisions of Subdivision (E) of this
Paragraph 2.”

2. The following shall be added to the Lease as Paragraphs 2(E) and 2(F):

“2. (E) Commencing October 1, 1977, so long as the Lease shall remain in effect,
in addition to the monthly installments of Basic Rent required by Paragraph 2(A)
(ii) of the Lease, Tenant shall pay to Landlord as an advance against Additional
Rent FIFTY EIGHT THOUSAND THREE HUNDRED THIRTY THREE AND 33/100 DOLLARS
($58,333.33) on October 1, 1977 and on the first day of each calendar month
thereafter.

If (i) for the fiscal period ended September 30, 1977, the Tenant incurs a net
operating loss, or (ii) for any fiscal year commencing October 1, 1977 or
thereafter, advances made by Tenant against Additional Rent shall exceed
Tenant’s net operating income for such period, advances otherwise required to be
made by Tenant during the subsequent fiscal year pursuant to this Subdivision
(E) shall be reduced by an amount equal to such excess until Tenant shall have
recovered, through retention of net operating income, the full amount of such
excess.

 

-3-



--------------------------------------------------------------------------------

A similar adjustment shall be made for each subsequent fiscal year of Tenant.
Notwithstanding the foregoing, at any time after October 1, 1977 Tenant in its
sole and absolute discretion shall have the right to make a similar adjustment
after the end of any month based upon the then current operating results of
Tenant.

2. (F) For purposes of this Lease, the term “net operating income of Tenant”
shall be deemed to mean the net income derived from the operation of the
premises (after payment of Basic Rent) determined in accordance with generally
accepted accounting principles, consistently applied, but subject to the
following adjustments:

(i) Expenditures for improvements, alterations or additions to the premises,
leasing commissions or other expenditures, may be, at Tenant’s option,
(a) charged off in full in the year in which paid or incurred; (b) capitalized
and charged off over such period as would be appropriate under generally
accepted accounting principles; or (c) if such expenditures were made with the
proceeds of borrowed money, charged off over the same period as the period
during which such borrowed money will be repaid. Tenant shall not alter the
method of accounting chosen for a particular expenditure after the initial
method of accounting has been chosen.

(ii) Interest on borrowed funds utilized in the operation, maintenance or
improvement of the premises shall be charged as an expense.

(iii) Collections on arrears or amounts which have been charged to expense as
uncollectable in the judgment of Tenant are to constitute income in the year
when collected.

(iv) Depreciation of Tenant’s original cost of acquiring its leasehold interest
will not be charged as an expense.

(v) Escalation rent charges to tenants in the premises are to be included in
income when billed in accordance with the prior consistent practice of Tenant.

 

-4-



--------------------------------------------------------------------------------

In addition, in computing the net operating income of Tenant there will be
deducted therefrom the full amount of Tenant’s unrecouped cumulative operating
losses incurred after October 1, 1977. To the extent in any year that the full
amount of cumulative operating losses are not recouped, the difference will be
carried forward and deducted from Tenant’s net operating income in future
years.”

3. The following shall be added to the Lease as Paragraph 29:

“29. For the purpose of this Paragraph 29, the term ‘First Mortgage’ shall mean
any first fee mortgage to which this Lease is subordinate under the provisions
of Paragraph 13 of this Lease and the term ‘refinancing’ shall include any
consolidation, modification, renewal, extension or replacement of any First
Mortgage made subsequent to January 1, 1977. In the event that there shall be
one or more refinancings of any First Mortgage, the Basic Rent will be modified
to equal the sum of TWENTY-FOUR THOUSAND DOLLARS ($24,000.00) plus an amount
equal to the rate of constant payments for interest and amortization required
under any such First Mortgage immediately subsequent to such refinancing.”

4. Except as herein modified, the Lease shall remain in full force and effect,
and the parties hereby ratify and confirm all of the other terms, covenants and
conditions thereof.

5. This Second Lease Modification Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective legal representatives,
successors and assigns.

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

60 EAST 42ND ST. ASSOCIATES By:   /s/ Lawrence A. Wien   Lawrence A. Wien,
Partner LINCOLN BUILDING ASSOCIATES By:   /s/ Harry B. Helmsley   Harry B.
Helmsley, Partner

 

-6-



--------------------------------------------------------------------------------

STATE OF NEW YORK             )

                                                       ss:

COUNTY OF NEW YORK   )

On this 25th day of February, 1977, before me personally came LAWRENCE A. WIEN,
to me known and known to me to be a partner in the firm of 60 EAST 42ND ST.
ASSOCIATES, and known to me to be the individual described in and who executed
the foregoing instrument in the firm name of 60 East 42nd St. Associates, and he
duly acknowledged to me that he executed the same for and on behalf of said
firm.

 

  /s/ Marie Cognata

STATE OF NEW YORK             )

                                                       ss:

COUNTY OF NEW YORK   )

On this 25th day of February, 1977, before me personally came HARRY B. HELMSLEY,
to me known and known to me to be a partner in the firm of LINCOLN BUILDING
ASSOCIATES, and known to me to be the individual described in and who executed
the foregoing instrument in the firm name of Lincoln Building Associates, and he
duly acknowledged to me that he executed the same for and on behalf of said
firm.

 

  /s/ Marie Cognata